Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5 259694 (Morimoto) a translation of this document is included with this office action, paragraph references below refer to this document.
In Re claim 1 Morimoto discloses a syringe filling system (syringe is listed in paragraph 25), comprising a syringe having a dispensing end and a barrel chamber (inherently part of the structure of a syringe), a powder source (13), a funnel (3) configured to hold powder from the powder source, a rotatable auger (12) positioned within the funnel, wherein the auger is configured to transport powder from the funnel through the dispensing end of the syringe to fill the barrel chamber of the syringe with a predetermined quantity of powder, and a motor (paragraph 25) configured to rotate the auger, wherein rotation of the auger causes powder to be transported from the funnel to the syringe (paragraphs 34 and 35).
In Re claim 5 Morimoto discloses a funnel (3) having an outlet end (4) having an inside diameter, the auger (12) having a filling portion with an outside diameter, the outside diameter being smaller than the inside diameter (Figure 1).

In Re claim 10 Morimoto discloses a funnel (3) having an inlet end adjacent a bulk section, a conveying section, a transition section, and a delivery section adjacent the outlet end, wherein the conveying section is in fluid communication with the delivery section via the transition section (shown in Figure 7).
In Re claim 11 Morimoto discloses a syringe filling system (syringe is listed in paragraph 25), comprising a syringe having a dispensing end and a barrel chamber (inherently part of the structure of a syringe), a powder source, a funnel (3) configured to hold powder from the powder source, a rotatable auger (12) positioned within the funnel, wherein the auger is configured to transport powder from the funnel through the dispensing end of the syringe to fill the barrel chamber of the syringe with a predetermined quantity of powder, and a motor (paragraph 25) configured to rotate the auger, wherein rotation of the auger causes powder to be transported from the funnel to the syringe (paragraphs 34 and 35).
Morimoto as applied to claim 1 above performs the method of claims 15 and 16 during ordinary use and operation.
In Re claim 17 Morimoto discloses a container filling system comprising a container, a powder source (13), a funnel (3) connected to hold powder from the powder source, a rotatable auger (12) positioned within the funnel, wherein the auger is configured to transport powder from the funnel to the container to fill the container with a predetermined quantity of powder, and a motor (Paragraph 25) configured to rotate the auger, wherein rotation of the auger causes powder to be transported from the funnel to the container (Paragraphs 34 and 35).
In Re claim 18 Morimoto discloses a vial (7).
In Re claim 19 Morimoto discloses a syringe having a dispensing end and a barrel (Paragraph 25, a syringe inherently comprises a dispensing end and a barrel).
In Re claim 20 Morimoto discloses the rotation of the auger causing powder to be transported from the funnel to the syringe (Paragraphs 34 and 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto.
In Re claims 2 and 12 Morimoto discloses all the limitations, but doesn’t disclose a luer tip. The use of luer connectors to form a connection between fluid bearing containers was old and well known in the art at the effective filing date of the invention. Therefore, it would have been obvious for one of ordinary skill in the art to outfit the Morimoto apparatus with a luer connector, in order to adapt the device to connect with a receptacle having a luer connector.
In Re claims 3 and 13 Morimoto discloses all the limitations, but doesn’t disclose a powder which is configured to seal a wound. Morimoto discloses a medicament powder (Paragraph 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the Morimoto apparatus could be advantageously used to dispense any known medicament powder including a powder which is configured to seal a wound.
In Re claims 4 and 14 Morimoto discloses all the limitations, but doesn’t disclose hemostatic powder. Morimoto discloses a medicament powder (Paragraph 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the Morimoto apparatus could be advantageously used to dispense any known medicament powder including hemostatic powder.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of US Patent 6,056,025 (Wegman).
In Re claim 7 Morimoto discloses all the limitations, but doesn’t disclose an auger having a conveying portion, a transition portion, and a filling portion.
Wegman in Figure 10 discloses a powder filling device having a funnel (234) and an auger (240) which further comprises a conveying portion (222), a transition portion (224), and a filling portion (226).

In Re claim 8 Wegman in Figure 10 discloses a conveying portion having a first diameter (DI), and a filling portion having a second diameter (DO), the second diameter being smaller than the first diameter.
In Re claim 9 Wegman in Figure 10 discloses a transition segment (224) which tapers from the first diameter to the second diameter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753